Case 1:21-cv-20521-BB Document 18 Entered on FLSD Docket 06/11/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-cv-20521-BLOOM/Otazo-Reyes

 BEVERLEY B. SCHOTTENSTEIN,
 Individually and as Co-Trustee Under the
 Beverley B. Schottenstein Revocable
 Trust U/A/D April 5, 2011, as Amended,

        Petitioner,

 v.

 J.P. MORGAN SECURITIES, LLC;
 EVAN A. SCHOTTENSTEIN; and
 AVI E. SCHOTTENSTEIN,

       Respondents.
 _________________________________/

                              ORDER ON MOTION TO REOPEN

        THIS CAUSE is before the Court upon Petitioner’s Motion to Reopen Case, ECF No. [16]

 (“Motion”), filed on June 8, 2021, which seeks to reopen this case because the parties have been

 unable to resolve their dispute. The Court previously administratively closed the case, see ECF

 No. [15], upon being notified that the parties had reached a settlement of the disputes in this case,

 see ECF No. [14]. As the Court of Appeals for the Eleventh Circuit has explained, however,

 “[d]esignating a case ‘closed’ does not prevent the court from reactivating a case either of its own

 accord or at the request of the parties.” Fla. Ass’n for Retarded Citizens, Inc. v. Bush, 246 F.3d

 1296, 1298 (11th Cir. 2001) (citing Lehman v. Revolution Portfolio LLC, 166 F.3d 389, 392 (1st

 Cir. 1999)). The Court has carefully reviewed the Motion, the record in this case, the applicable

 law, and is otherwise fully advised.

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [16], is

 GRANTED. The Clerk of Court is directed to REOPEN the above-styled case. On or before
Case 1:21-cv-20521-BB Document 18 Entered on FLSD Docket 06/11/2021 Page 2 of 2

                                                      Case No. 21-cv-20521-BLOOM/Otazo-Reyes


 June 21, 2021, the parties shall submit a joint status report, setting forth all the remaining issues

 that this Court must address in this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on June 10, 2021.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                                  2
